REPORTED

  IN THE COURT OF SPECIAL APPEALS

               OF MARYLAND


                    No. 1561

             September Term, 2012




           DONALD CONNOR, JR.

                          v.

            STATE of MARYLAND




       Krauser, C.J.
       Woodward,
       Sharer, J. Frederick
        (Retired, Specially Assigned),

                        JJ.


              Opinion by Sharer, J.




Filed: May 27, 2015

* Michael W. Reed did not participate in the
Court’s decision to report this opinion pursuant to
Md. Rule 8-605.1
       Following his conviction in 1997 for sexual child abuse, Donald Connor, Jr., was

required to register as a sex offender, pursuant to Maryland’s sex offender registration statute

(“MSORA”).

       Having failed on several occasions to comply with registration requirements, he was

charged and convicted in 2001, in 2004, and in 2007. After the State again charged Connor

with failing to register in 2010, he moved to dismiss, asserting that his ten-year registration

requirement had expired, and that further prosecutions were barred by ex post facto

considerations. The State did not respond to Connor’s motion.

       On September 10, 2012, at a hearing in the Circuit Court for Baltimore City (Reed,

J.), Connor’s motion was denied. Then, on an agreed statement of facts, he was convicted

of failing to register, pursuant to Md. Code Ann. (2001) Criminal Procedure (“C.P.”) § 11-

721(a).

       In his appeal, Connor presents the following question, which we have recast:

               Was his conviction for failing to comply with sex offender
               registration requirements in violation of federal and State ex
               post facto laws prohibitions?

           FACTUAL BACKGROUND and PROCEEDINGS BELOW

       The facts underlying Connor’s sexual abuse conviction and subsequent convictions

for failure to register are not in dispute.

       On July 23, 1997, after Connor’s guilty plea to one count of child sexual abuse, the

Circuit Court for Baltimore City (Cannon, J.) imposed a sentence of two years’

incarceration. At that time, Art. 27, § 792 required Connor, inter alia, to register as a sex
offender upon his release from incarceration, to re-register on a regular basis for a period of

ten years, and to provide prompt notification of changes in his address. See Md. Code Ann.

Art. 27, § 792     (1957, 1996 Repl. Vol., 1997 Supp.).1         Connor was released from

commitment on April 25, 1999.

       On March 23, 2001, in the Circuit Court for Baltimore City (Dancy, J.), Connor

entered a guilty plea to a violation of Art. 27, § 792 – failing to notify the sex offender

registry’s local authority of a change in his address. The court sentenced Connor to a three-

year term of incarceration, suspending all but two years, eight months and 10 days, and

placed Connor on probation for three years.

       On September 24, 2004, Connor again entered a guilty plea to a charge of failing to

register. The Circuit Court for Baltimore City (Themelis, J.) sentenced him to a nine-month

term of incarceration.

       On November 21, 2007, following Connor’s guilty plea to a charge of failing to

register, the Circuit Court for Baltimore City (Glynn, J.), imposed a one-year term of

incarceration.

       In 2010, Connor re-registered, giving as his address 418 East Lanvale Street, in

Baltimore City. When Baltimore City police attempted to verify that information, they found

the property to be vacant. Because Connor’s actual residence was unknown, a warrant was




       1
       In 2001, Article 27, § 792 was repealed and reenacted as Title 11, Section 7 of the
Criminal Procedure Article. See, CP 2001 §§ 11-701, et seq.

                                               2
issued for his arrest. After being located by Baltimore police in April 2012, he was again

charged with failure to properly register as a sex offender, in violation of C.P. §§ 11-705 and

11-721.

       As we have noted, Connor responded to the latest failure to register charge by filing

a motion to dismiss, arguing that the charges against him had “no statutory basis” because

they were brought beyond the ten-year period of registration that accompanied his 1997

guilty plea. Although Connor had subsequently been punished for failure to register on three

prior occasions, his motion averred that he had not been convicted of any additional sexual

offense that would have subjected him anew to Subtitle 7’s registration requirements. His

motion concluded:

       Under § 11-707(a)(4)(i), Mr. Connor’s period of registration is ten years.
       Section 11-707(b)(1) specifies that this period runs from his date of release,
       which was 4/25/1999. Therefore, Mr. Connor’s term of registration terminated
       on 4/25/2009, ten years from his date of release.

       Although Connor’s motion to dismiss made no reference to potential ex post facto

violations, his counsel advised the trial court that the motion to dismiss “is a really interesting

ex post facto issue.” Counsel made further reference to the issue being before the Court of

Appeals at that time.2 Thus, we conclude that the issue was raised in, and decided by, the

trial court, pursuant to Md. Rule 8-131(a).3

       2
       Presumably, the court was referring to Doe v. Department of Public Safety &
Correctional Services, 430 Md. 535 (2013) (“Doe I”).
       3
           The State raises no issue of lack of preservation of Connor’s challenge below, nor
                                                                                (continued...)

                                                3
       Following the court’s denial of Connor’s motion to dismiss, he agreed to go forward

on a not guilty, agreed statement of facts. The agreed statement of facts, as presented by the

prosecutor, provided:

       Mr. Connor was convicted (inaudible) to register. During his initial
       registration, he was advised of duties and obligations, including his duty to
       register . . . . On September 2, 2010, he registered at 418 East Lanvale Street.
       Sergeant Newburger (phonetic sp.) attempted to verify his address on
       September 22nd , 2010, but found the location vacant. His whereabouts were
       unknown and a warrant was issued on October 6th , 2010. At that point, . . . his
       whereabouts were unknown, but they were able to locate him in April of 2012.
       He had not registered since 2010 and if called to testify, Sergeant Newburger
       may identify him for the right of counsel. All events occurred in Baltimore,
       Maryland.

Defense counsel added the following:

       We have no corrections or modifications, Your Honor. I would simply
       incorporate our Motion to Dismiss at this time, and argue that Mr. Connor,
       when he was told, initially when he plead guilty to this offense, he only had to
       register for 10 years, and now it’s a lifetime obligation of registering, based
       upon the law in 1997.

       After hearing oral arguments by counsel,4 the court (Reed, J.) convicted Connor of

failure to register as a sex offender, and imposed a sentence of three years, suspending all but

18 months.



       3
        (...continued)
does the State suggest that we not consider the ex post facto appellate argument for not
having been fully raised and decided below. Even were we satisfied that the ex post facto
issue was not properly raised below, we would be justified in exercising our independent
discretion in order to prevent the need for further collateral proceedings.
       4
        The court also noted that a case regarding the sex offender registration law was
currently pending in the Court of Appeals, but did not specify which case.

                                               4
                                       DISCUSSION

       Placing his reliance on Doe v. Department of Public Safety & Correctional Services,

430 Md. 535 (2013), Connor argues that his conviction must be reversed. He asserts that

amendments to Maryland’s sex offender registration statute in 2009 and 2010, which

increased his registration requirement from ten years to lifetime, violate state and federal

prohibitions against ex post facto laws. See, C.P. § 11-707(a)(4)(ii). As a result of Connor’s

1997 conviction for sexual child abuse, he is designated as a Tier III offender pursuant to the

amended statute, and subject to lifetime registration. C.P. § 11-701(q)(2).

       The State assigns several reasons that sustain Connor’s conviction. First, as the result

of his several intermittent periods of incarceration for past violations of C.P. §§ 11-701, et

seq., Connor’s initial ten-year registration period had been tolled by about two years, and thus

had not yet expired when he committed the 2010 offense for failure to register. The State

also suggests that, while Doe had filed a civil complaint seeking a declaratory judgment

challenging the applicability of MSORA to his situation, Connor is challenging a criminal

conviction.5 Moreover, and perhaps most significantly, the State argues that when Connor

committed his act of child sexual abuse, registration was an established collateral




       5
        As this Court said in Sanchez v. State, 215 Md. App. 42, 49 (2013), responding to an
identical assertion by the State: “We see absolutely no reason why the procedural difference
in these two cases [Doe and Sanchez] forecloses application of Doe’s holding to the case
before us.” We concur in that conclusion.

                                               5
consequence of that offense. Doe, on the other hand, committed his sexual offense before

the enactment of registration requirements.

       The State concludes, therefore, that because the 2009 and 2010 amendments to

MSORA did not substantially work to Connor’s disadvantage, his enhanced registration

obligation does not run afoul of ex post facto restrictions.

                                      Doe and Sanchez

       Doe, a teacher, was charged in 2005 with having committed a child sexual offense

during the 1983-84 school year. His offense took place prior to the enactment of registration

requirements. In 2006, Doe entered a plea of guilty, which did not contain any reference to

registration. Doe, 430 Md. at 538-39. In its sentence, the court imposed a term of

incarceration, a probation period upon release, and a probation requirement that Doe “register

as a child sex offender.” Id. at 539-40.

       In 2009 and in 2010, the General Assembly amended the MSORA, expanding the

registration requirements for sexual offenders. As a result, in the State’s view, Doe became

subject to the Act and was required to register. Threatened with arrest, Doe complied. He

then sought a declaratory judgment that he was not subject to the registration provisions of

MSORA. Doe’s request for relief was denied by the Circuit Court for Washington County,

whose order was affirmed by this Court in an unreported opinion. On certiorari to the Court

of Appeals, Doe argued that his required registration was contrary to ex post facto

considerations. The Court agreed, and reversed.



                                              6
       Writing for the Court, Judge Greene provided a cogent history of the sex offender

registration program.

       In 1995, the Maryland General Assembly first enacted the Maryland sex
       offender registration statute. As enacted, the statute applied prospectively to
       sex offenders who committed their crimes after the statute went into effect on
       October 1, 1995.

              In 2001, the sex offender registration statute was amended and was
       applied retrospectively to different groups of sex offenders, including “a child
       sex offender who committed [his or her] sexual offense on or before
       October 1, 1995 ” if that offender was “under the custody or supervision of the
       supervising authority on October 1, 2001.”

              In 2009, the retroactive application of the statute was once again
       amended and registration was required of a child sex offender who committed
       his or her crime before October 1, 1995 but was convicted on or after
       October 1, 1995, irrespective of when the offender was incarcerated or under
       supervision.

              In 2010, the sex offender registration statute was amended again, and
       among other things, the amendment addressed the retroactive application of
       the statute. The 2010 amendment required retroactive registration of all
       persons who were already required to register on September 30, 2010, the day
       before the amendment went into effect. This language had the consequence of
       incorporating the retroactive application of the statute as amended in 2009.

Id. at 545-46 (Citations and footnotes omitted).

       Connor, having been convicted in 1997, was clearly subject to the registration

requirements of MSORA. He argues, however, that he was subject only to the ten-year

registration requirement, which, in his view, expired in April, 2009 – ten years from the date

of his release from incarceration.      Thus, he concludes, the State’s effort to compel

registration in 2010 is of no effect.



                                              7
       Connor’s primary argument is that he should not be subject to lifetime registration,

based on Doe.6 In a three-member plurality decision, the Court held that retroactively

applying the sex offender registration requirements to Doe violated Maryland’s prohibition

against ex post facto laws.7 430 Md. at 537.

       The General Assembly initially enacted a sex offender registration law in 1995, which

“applied prospectively to sex offenders who committed their crimes after the statute went

into effect on October 1, 1995.” Id. at 545 (citing 1995 Md. Laws, Chapter 142, § 3). In the

ensuing years, as MSORA was amended from time to time, “the statutory framework

governing sex-offender registration has changed significantly.” Ochoa v. Dept. of Public

Safety and Correctional Services, 430 Md. 315, 317, reconsideration denied, 430 Md. 315

(2013). In 2001, the law was amended to apply retroactively to “different groups of sex

offenders, including ‘a child sex offender who committed [his or her] sexual offense on or

before October 1, 1995,’ if the offender was ‘under the custody or supervision of the

supervising authority on October 1, 2001.’” Doe, 430 Md. at 546 (quoting C. P. § 11-702.1

(2001); 2001 Md. Laws, Chap. 221).

       When Doe pleaded guilty in 2006 to a single count of child sexual abuse based on his

inappropriate contact with a 13-year old student during the 1983-84 school year, the plea



      6
        Doe was decided by the Court less than five weeks after Ochoa v. Dept. of Public
Safety and Correctional Services, 430 Md. 315 (2013). The Court denied its motion for
reconsideration in Ochoa two weeks after its decision in Doe.
      7
          Three members of the Court concurred in the result; there was one dissent.

                                               8
agreement did not address a requirement that he register as a sex offender. The court

imposed a ten-year sentence, suspending all but four-and-one-half years, and three years’

probation upon his release from prison. “As one of the conditions of [Doe]’s probation, he

was ordered to ‘register as a child sex offender.’” Id. at 539-40.

       Subsequent to Doe’s release from prison in 2008, the General Assembly amended

MSORA to require registration by “a child sex offender who committed his or her crime

before October 1, 1995 but was convicted on or after October 1, 1995, irrespective of when

the offender was incarcerated or under supervision.” Id. at 540, 546 (citing C. P. § 11-702.1

(2009 Cum. Supp.); 2009 Md. Laws, Chap. 541). In 2010, the statute was again amended

to require retroactive registration by “all persons who were already required to register on

September 30, 2010, the day before the amendment went into effect.” Id. at 546 (citing C.P.

§ 11-702.1(a)(2) (2010 Cum. Supp.)). These amendments had the effect of re-classifying Doe

as a Tier III sex offender, as is Connor, who was required to register every three months for

life. A Tier III designation is the most severe. Sanchez, 215 Md. App. at 45.

       In his declaratory judgment action, Doe argued that the retroactive application of the

amendments, because of their “highly punitive and restrictive nature,” violated ex post facto

prohibitions of both the federal constitution8 and Article 17 of the Maryland Declaration of




       8
        “Article I, Section 10 of the Constitution of the United States provides in part that
‘[n]o State shall . . . pass any . . . ex post facto Law. . . .’” Khalifa v. State, 382 Md. 400, 424
(2004).

                                                 9
Rights.9 Doe, 430 Md. at 547. In its plurality opinion, the Court concluded that requiring

Doe to register under the amended statute violated Article 17. Id.

       In reaching its conclusion, the Court first determined to interpret the ex post facto

prohibition pursuant to the “disadvantage analysis” traditionally used by the Court, rejecting

the narrower “intent-effects” approach recently taken by the Supreme Court in its analysis

of the Alaska sex offender registration statute. Smith v. Doe, 538 U.S. 84 (2003); Doe, 430

Md. at 551, 557. “In determining whether a law is unconstitutional under the disadvantage

analysis, we look to two factors: whether the law applies to events that occurred before its

enactment, and whether the application ‘disadvantages the offender.’” Sanchez, 215 Md.

App. at 48, (quoting Doe, 430 Md. at 551-52). The Court of Appeals explained:

       The prohibition against ex post facto laws is rooted in a basic sense of fairness,
       namely that a person should have ‘fair warning’ of the consequences of his or
       her actions and that a person should be protected against unjust, oppressive,
       arbitrary, or vindictive legislation.

Id., 430 Md. at 552 (citing Public Safety v. Demby, 390 Md. 580, 608-09 (2006)).

       In Doe, the Court noted:




       9
           Article 17 of the Maryland Declaration of Rights provides:

       That retrospective Laws, punishing acts committed before the existence of
       such Laws, and by them only declared criminal, are oppressive, unjust and
       incompatible with liberty; wherefore, no ex post facto Law ought to be made;
       nor any retrospective oath or restriction be imposed, or required.

Khalifa, 382 Md. at 424-25.

                                              10
       In fact, during the 2010 trial court proceedings in the present case, the trial
       judge, who also presided over [Doe’s] original sentencing four years earlier,
       stated “no one could have anticipated, I certainly didn’t in 2006, that in 2009,
       the law would change to require someone to register if an offense had occurred
       during the time period that it did occur in this particular case.

Id. at 553. The Court held the following:

               Based on principles of fundamental fairness and the right to fair
       warning within the meaning of Article 17, retrospective application of the sex
       offender registration statute to Petitioner is unconstitutional. As noted above,
       Petitioner committed his sex offense during the 1983-84 school year. The
       Maryland sex offender registration statute did not go into effect until over a
       decade later in 1995. As a result of the 2009 and 2010 amendments to the
       statute, the registration requirements were applied retroactively to Petitioner.
       He could have not have had fair warning that he would be required to register.

Id.

       Similarly, we recently held in Sanchez, applying Doe, that the statutory amendments

that retroactively applied the sex offender registration requirements to one convicted of a

fourth degree sex offense in 2002, violated ex post facto laws because no such requirement

existed at the time of Sanchez’s offense. 215 Md. App. at 46.

       Doe and Sanchez are factually distinguishable from the case before us. At the time

of their offenses, as well as at the time of their convictions, neither Doe nor Sanchez was

subject to Maryland’s sexual offender registration law. As a result, they “could not have had

fair warning” that they would be required to register. Doe, 430 Md. at 553. While factually

inapposite, Doe and Sanchez are instructive. Conversely, from the time of his conviction,

as well as his actual offense, Connor has always been subject to the MSORA registration

requirements.

                                             11
                                           Del Pino v. State

       More to the point is this Court’s recent opinion in Del Pino v. State, ___ Md. App.

___ (2015) (No. 258, Sept. Term, 2012, filed April 1, 2015) in which we held, on similar

facts, that an increase in the registration beyond that originally imposed was, indeed, in

violation of ex post facto prohibitions.

       At the time of his 2001 conviction in Pennsylvania, for a crime committed in 2000,

Thomas Del Pino was required to register as a sex offender for a period of ten years. A 2010

amendment to the MSORA, however, reclassified him to a “Tier II” offender, for which the

registration requirement was 25 years.

       Following his Pennsylvania conviction, Del Pino became a Maryland resident. His

Pennsylvania probation was transferred to Maryland and, in 2010, he was advised that his

registration requirement had been modified from ten to 25 years. In response, he filed a

Petition for a Writ of Prohibition in the Circuit Court for Montgomery County. Following

a hearing, the court denied Del Pino’s petition and granted summary judgment in favor of the

Respondent, the Maryland Department of Public Safety and Correctional Services.

       Writing for this Court, Judge Woodward included an exhaustive discussion of Doe

v. Dep’t. of Public Safety and Correctional Services, 430 Md. 535 (2013) (“Doe I”); Doe

v. Dep’t. Public Safety and Correctional Services, 439 Md.201 (2014) (“Doe II”); Young v.

State, 370 Md. 686 (2002); and Sanchez v. State, 215 Md. App. 42 (2013), noting:

              Similarly, in the instant case, (1) in 2000, when appellant committed the
       sexual offense for which he was later convicted, appellant was not subject to


                                                12
       MSORA beyond a period of ten years; and (2) because of his conviction, the
       retroactive provision of MSORA placed appellant on the sex offender registry
       for an additional period of fifteen years, which required his compliance with
       all of the requirements of a Tier II sex offender and provided for public
       dissemination of information about him as a registered sex offender. In other
       words, but for the retroactive application of MSORA, appellant would not be
       subject to registration as a Tier II sex offender for the fifteen year period
       following the initial ten years of registration. In sum, at the end of the first ten
       years as a registered sex offender, appellant was in the exact same position as
       Doe – the retroactive application of MSORA placed both Doe and appellant
       on the sex offender registry when they otherwise would have been free from
       any obligations under MSORA.

Del Pino, ___ Md. App. at ___, No. 258-12, pp. 17-18 (emphasis in original). Concluding,

we held

       that the retroactive application of MSORA to appellant by the 2010
       amendment imposed additional punishment on appellant for criminal conduct
       that occurred prior to the existence of the amended statute, by extending the
       term of his required registration . . . . Thus, the . . . amendment, as applied to
       appellant, is unconstitutional under the prohibition against ex post facto
       laws. . . .

Id. at 21-22.

       Del Pino compels our holding that Connor cannot be compelled to a registration

requirement beyond the original ten-year requirement.

                 Connor’s 10-year registration requirement has tolled

       Notwithstanding our conclusion as to the ex post facto question, our inquiry is not

complete.

       In his motion to dismiss, Connor asserted that he is not subject to the amended

versions of MSORA because his original ten-year registration requirement had expired



                                               13
before the effective date of the amendments. Although he appears to have abandoned that

challenge in this appeal, in favor of his ex post facto arguments, the two are sufficiently

intertwined that we will take up his initial contentions.

       Following his conviction in 1997, Connor was sentenced to a term of incarceration,

to be followed by a period of probation.10 He was also required to register as a sex offender

for ten years, beginning from the date of his last release from incarceration. Connor does not

dispute those conditions.    The law in effect at the time appellant was released from

commitment specifically provided the following:

       (d) Duration of registration. – (1) A child sexual offender shall register in
       person with a local law enforcement agency annually for 10 years after:
              (i) The last date of release;
              (ii) The child sexual offender is granted probation before judgment,
              probation after judgment, or a suspended sentence; or
              (iii) The child sexual offender receives a sentence that does not include
              a term of imprisonment.

Art. 27, § 792 (1957, 1996 Repl. Vol., 1998 Supp.). Connor contends that his ten-year

requirement was satisfied on the tenth anniversary of his release from confinement on

April 25, 2009. Because that anniversary date preceded the effective date of the 2009 and

2010 amendments to MSORA, he posits that his obligation has been satisfied.

       The State responds that, even if Connor is not subject to the enhanced registration

requirement, his ten-year registration obligation has been tolled by the three intervening


       10
         The record does not disclose the terms of Connor’s plea. Thus, we do not know, for
example, whether a condition of the plea was registration for a specific term of ten years and
which, therefore, might have precluded the extension of his registration requirement. In view
of our ex post facto-based conclusion, we need not consider that possibility.

                                             14
convictions for failing to register, and the nearly two years of incarceration that he served as

a result of those convictions. Therefore, the State concludes, he has not been subject to a full

ten years of registration obligation. The State further suggests that, “[a]llowing that period

to run while Connor was incarcerated for his failure to comply with his registration

obligation would not serve the interest of public safety, which has always been the legislative

purpose of Maryland’s sex offender registration laws.”

       In support of that position, the State refers us to Young v. State, 370 Md. 686, 712

(2002) (“the registration provisions are tailored to protect the public”; registration not

additional punishment) and Lesher v. Trent, 944 N.E.2d 479, 483 (Ill. App. Ct., 5 th Dist.

2011) (statute that provided for tolling of the registration period during interim periods of

confinement not violative of petitioner’s rights; purpose of registration requirement is public

safety).

       We must “construe a statute ‘so that no word, clause, sentence or phrase is rendered

superfluous or nugatory.’” Whitley v. Md. State Bd. of Elections, 429 Md. 132, 170 (2012)

(quoting Chow v. State, 393 Md. 431, 443 (2006)).

              Our cardinal rule of statutory interpretation is to ascertain and effectuate
       the real and actual intent of the Legislature. We first look to the language of
       the statute to determine its plain meaning, and we neither add nor delete
       language so as to reflect an intent not evidenced in the plain and unambiguous
       language of the statute.




                                               15
McCloud v. Handgun Permit Rev. Bd., 426 Md. 473, 479-80 (2012) (Citations omitted). The

statute in effect at the time of Connor’s conviction required the ten-year period of registration

to commence upon release from all incarceration. Art. 27, § 792 (1999), C.P. § 11-705.

       The plain language of the statute, and the legislative design of MSORA, “clearly

indicate” that it was “intended as a regulatory requirement aimed at protection of the public.”

Young, 370 Md. at 712. Because the purpose of Maryland’s sex offender registration laws

has been to protect the interests of public safety, it would be contrary to the plain language

of the statute and the legislative intent to conclude that an offender’s ten-year registration

requirement could be amortized while he was incarcerated for failing to comply with his

registration obligations. As well, common sense dictates otherwise.

       Similarly, we have held that periods of time during which an appellant was imprisoned

for violations of probation “tolled the probationary term to the extent of the duration of the

imprisonment.” Catlin v. State, 81 Md. App. 634, 640, cert. denied, 319 Md. 581 (1990).

       Connor was initially released from incarceration on April 25, 1999, because he

thereafter repeatedly failed to properly register pursuant to MSORA, he was convicted three

times – in 2001, 2004, and 2007. The trial court found the cumulative total of his additional

periods of incarceration to approximate two years. As a result, at the time of Connor’s

September 2010 conviction for failure to register, he was still subject to registration

requirements pursuant to his original sentence. Thus, we hold that Connor’s ten-year




                                               16
registration requirement has been tolled by the period of time that he spent in confinement

after his release from incarceration in 1999.11

       Therefore, we shall order a limited remand to the Circuit Court for Baltimore City for

the purpose of a hearing to determine the precise number of days that Connor suffered

incarceration as a result of his breach of his registration obligations following his release

from commitment on April 25, 1999. Connor’s original ten-year obligation would then be

expanded by that result.

                                                    JUDGMENT OF CONVICTION
                                                    AFFIRMED; CASE REMANDED TO
                                                    THE    CIRCUIT COURT FOR
                                                    BALTIMORE CITY FOR FURTHER
                                                    PROCEEDINGS;
                                                    COSTS ASSESSED TO THE MAYOR
                                                    AND CITY COUNCIL OF
                                                    BALTIMORE AND TO APPELLANT
                                                    IN EQUAL SHARES.




       11
            Indeed, his ten-year registration requirement may, by now, have been fulfilled.

                                               17